PER CURIAM.
A motion by appellees to dismiss the appeal presents the question of whether a single appeal may be taken from two judgments entered in a cause. We hold that it may, and deny the motion to dismiss on authority of North American Company v. Landahl, Fla.App.1958, 107 So.2d 749.
Appellees cited Orange Belt Packing Co. v. International Agr. Corp., (1933) 112 Fla. 99, 150 So. 264, in which the Supreme Court said: “It is well settled that separate causes cannot, as a general rule, be brought up by a single writ of error,” and Borland v. South Patrick Utility Corp., Fla.App.1960, 122 So.2d 44, where it was held that separate notices of appeal were necessary to appeal two judgments rendered in separate cases, even though such causes had been consolidated for trial for convenience. Those authorities are not applicable and controlling here. In this instance only one case was involved and the two judgments *712were entered in the same case. The first judgment was a money judgment for the plaintiff. The second judgment was an amended judgment which repeated the first judgment and added thereto.
This case presents a question of doubt as to whether there are two judgments or only one, since the second, styled “Amended Final Judgment” incorporated the first judgment. Assuming, without so deciding, that both were appealable, it was proper to include the two judgments in a single notice of appeal since they were entered in the one case in the trial court. North American Company v. Landahl, supra. Cf. Stewart v. Codrington, 55 Fla. 237, 45 So. 809, 813.
It is so ordered.